UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF NEW YORK

 

PILKINGTON NORTH AMERICA, INC.,

Plaintiff,

VS.

MITSUI SUMITOMO INSURANCE COMPANY
OF AMERICA and AON RISK SERVICES
CENTRAL, INC.,

Defendants.

-and-

MITSUI SUMITOMO INSURANCE COMPANY
OF AMERICA,

Third-Party Plaintiff,
vs.

NIPPON SHEET GLASS CO., LTD., AON UK
LIMITED,

Third-Party Defendants.

 

 

 

 

 

eo
ie

 

{| USDC SDNY |
| DOCUMENT i
| ELECTRONICALLY FILED |)
| DOC #: H

 

 

Case No. 1:18-cv-08152-JFK

ORDER GRANTING MOTION
FOR LEAVE TO FILE UNDER SEAL

 

Upon consideration of the motion filed by Mitsui Sumitomo Insurance Company

of America (“MSI-US”) seeking leave to file under seal certain documents appended to MSI-US’s

Amended Third-Party Complaint (‘ATPC”) and to redact any material descriptions of those

documents in the ATPC, it is hereby ORDERED that the motion for leave to file under seal is

GRANTED.

ITIS SO ORDERED this Sthday of Wr

, 2021.

 

\Hon. John F. Keenan, U'S.D.I.
